Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Per preliminary amended dated 11/17/2021, claim 8 has been cancelled, and claims 1-7 and 9-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the associated confidence value" in 12.  There is insufficient antecedent basis for this limitation in the claim.
In addition, claim 1 lines 12-13 recites “…adjusts a score and the associated confidence level for at least one of a plurality of indices based on the determined deviation of the gaze tracking data…” With regard to this limitation, the italicized limitations are indefinite because: 1) it is unclear what parameexamination will proceed under the Examiner’s best guess: a data analyzer that determines a deviation of the gaze tracking data from a standard response (of gaze data associated with the selected stimulus), the deviation having at least one of a plurality of indices associated therewith, and computing and adjusting a score and a confidence value based on the determined deviation. 
To claim 3, the term “the new visual stimulus” lack proper antecedent basis in the claim
To claim 4, the term “the stimulus selector” in line 1, and “the confidence values of the plurality of indices” all lack proper antecedent basis in the claim. Since this claim also mention “confidence value” and “plurality of indices”, the same ambiguity discussed to claim 1 above also apply.
To claim 5, the phrase “each visual stimulus of the first set of stimuli has an associated discriminative value for each index”, this limitation is indefinite as it is unclear: 1) what is “each index” and what is the relationship of the index associated with “each of the visual stimulus”, 2) what exactly is the “discriminative value” and what does this value discriminating from, and 3) how is the “discriminative value” relates to “index.”
The rest of claim 5, then recites limitations which are even more vague and indefinite. The claim requires “the stimulus selector [to determine] an index of the plurality of indices having a lowest confidence value”, this is indefinite because there is no clear evidence of one or more index having an associated confidence value, whether this confidence value is calculated or predetermined/exists in some database. Still further, the rest of claim 5 recites “the new visual stimulus… having a highest discriminative value for the index having the lowest confidence value”; this limitation implies that each stimulus has a discriminative value (because it apparently has a ranking of low to high), then each discriminative value is also tied to an index. As described earlier, the relationship between “index” or “plurality of indices” and “confidence value(s)” is unknown, thus, this limitation creates further ambiguity. In all, claim 5 is incomprehensible, this claim will be examined under prior art under the Examiner’s best guess. 
Claim 6 is also rejected as it depends on claim 5. Again, the Applicant is kindly reminded to define the term “discriminative value for each stimulus.”
Regarding claim 9, the claim recites “a value for the patient for a gaze tracking parameter” The italicized limitation “gaze tracking parameter” is indefinite because it is unclear as to whether this refers to the gaze tracking data (detected from the patient), or this is a parameter associated with the provided stimulus, e.g. the stimulus ability to attract the patient’s gaze, etc. The claim then requires a run-on limitation which appears to refer to a mathematical equation, however, the claim structure includes: “deviation… between (a) an average… and (b) the value… divided by (c) a standard deviation…” Since there is no comma in the above limitation, it is unclear as to whether deviation refers to (a) – (b), 
Regarding claim 10, the term “the psychological condition” lacks proper antecedent basis in the claim. And further, this claim term appears unrelated to independent claim 1, which is a system adapted to provide stimulus, analyze gaze data and then update a stimulus, there is no evaluation or assessment step associated with any psychological condition.
Claim 11 recites “a score and the associated confidence value for at least one of the plurality of indices based on the determined deviation of the gaze tracking data from the standard response”; this limitation is rejected as indefinite for the same rationale discussed to claim 1 above.
To claim 13, the limitation “the standard result” lacks proper antecedent basis in the claim.
Claim 16, the data analyzer limitation is rejected as indefinite for reciting “score, “associated confidence value” and “plurality of indices” for the same rationale previously discussed.
To claim 18, “the stimulus selector” lacks proper antecedent basis in the claim.
Claim 19 recites “discriminative value for each index” and other limitations similar to those recited in claim 5; thus claim 19 is also rejected as indefinite and not examined under prior art because the broadest reasonable interpretation cannot be ascertained.
Other dependent claims are rejected as they depend on rejected claims.
Note to Applicant: Due to the large amount of indefinite rejections, the Applicant is encouraged to contact the Examiner to discussed ways to clarify the invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klin et al. US 2016/0262613 A1 (hereinafter “Klin”).
Regarding claim 1, Kin discloses a system that provides a psychological assessment (Abstract: systems, devices and method for assessing cognitive, mental, social, or developmental risks) comprising: 
a display (display device 103; [00082:2nd sentence]); 
a non-transitory memory (non-volatile memory for storing computer program instructions; see [0253: 2nd to last sentence]) storing machine-readable instructions; and 
a processor (control computer 111 on device 111, see [0082]; and processor, see [0253]) to access the non-transitory memory and execute the machine- readable instructions ([0253] programmable computer for executing computer instructions), the machine-readable instructions comprising: 
content provided by display device 103) that provides a selected visual stimulus to a patient at an associated display ([0085:2nd-3rd sentence] software selects age-specific stimuli, e.g. movie, and is provided via display device 103); 
a tracker interface  that receives gaze tracking data from a remote eye tracking device (eye tracking device 104) in response to the selected stimulus being provided to the patient ([0085-0088] eye tracking sensor and other eye movement measurement system detects eye gaze of the subject while the stimulus is being provided); 
a data analyzer that determines a deviation of the gaze tracking data from a standard response ([0078: 7th sentence] “…the data of an individual subject are compared to a statistical model or other relative norm…”) and adjusts a score and the associated confidence value for at least one of a plurality of indices based on the determined deviation of the gaze tracking data from the standard response ([0078:7th-9th sentences] “…the data of an individual subject are compared to a statistical model or other relative norm…That comparison outputs a measure (e.g. a score) of social functioning based on that unique subject’s own point-of-gaze…That score is compared to predetermined cutoff or other values form the statistical model.” Also see [0012, 0087] a calibration process to find confidence levels associated with a particular visual stimulus for the subject); and 
a stimulus selector that selects a new visual stimulus based on the confidence values of the plurality of indices (Also see [0012, 0087] a calibration process so as up update the stimulus, i.e. second/different visual stimulus, associated with a 95% or greater confidence level in various eye gaze tracking parameters, e.g. focus, saccade eye fixation, etc.
Regarding claim 3, Klin discloses a system (Fig.1: system 10) comprising: 
a plurality of local testing sites ([0077] system include a plurality of device 100), each comprising the system of claim 1 (see rejection to claim 1, and [0082, 0089]); and 
a remote server ([0077] remote data collection system 20, and remote database 30) that aggregates data from the plurality of local testing sites ([0077]) and provides feedback to the local testing sites (see Fig.1: data processing and analysis 40 to output a diagnostic score, and results 50 which are provided to device 100 to the individual subject also see [0078] the score and the report are interpreted as “feedback” in the claim), such that the selection of the new visual stimulus depends on the feedback ([0078] calculating a score, and adjusting stimulation provided to the subject as a form of (long-term and repeated) treatment for cognitive and other conditions).  
Regarding claim 4, Klin discloses the system of claim 3, wherein the stimulus selector selects from a first set of stimuli that are provided to all patients until all of the first set of stimuli are selected before selecting the new visual stimulus based on the confidence values of the plurality of indices. (see rejection to claim 1 and also see [0008] step (e ) states that the steps regarding providing stimulus, calculating score, and updating stimulus, i.e. steps (a) to (d) are repeated)  
Regarding claim 5, Klin discloses the system of claim 4, wherein each visual stimulus of the first set of stimuli has an associated discriminative value for each index, and the stimulus selector determines an index of the plurality of indices having a lowest confidence value and selects the new visual stimulus as a stimulus from a second set of stimuli having a highest discriminative value for the index having the lowest confidence value.  (This claim is rejected under 35 USC 112(b) indefiniteness, and is interpreted under the Examiner’s best guess; see rejection to claim 1 regarding providing stimulus, calculating a score, and updating/changing stimulus to increase confidence score; see [0008] steps (a) to (f), also see [0009])
Regarding claim 6, Klin discloses the system of claim 5, wherein the remote server updates discriminative value for each stimulus using data from the plurality of remote testing sites and provides the updated discriminative value for each stimulus to the stimulus selector at each of the plurality of remote testing sites. (This claim is rejected under 35 USC 112(b) indefiniteness, and is interpreted under the Examiner’s best guess; see [0016] threshold associated with a stimulus is interpreted as “discriminative value” for each stimulus in the claim) 
Regarding claim 7, Klin discloses the system of claim 1, wherein the gaze tracking data comprises at least one of a dwell time on a portion of the stimulus, a fixation time on a portion of the stimulus, a fixation count, a number of gaze visits, and a number of saccades of the patient. ([0086] eye fixation count/time, dwell time on aspects of the stimulus, identify regions of interest within the stimulus, saccades, off-screen times, etc.; also see [0126, 0147, 0167] regarding other eye gaze parameters) 
Regarding claim 9, Klin discloses the system of claim 1, wherein the gaze tracking data includes a value for the patient for a gaze tracking parameter ([0147] “…the percentage of visual fixation time to eyes, mouth, body, and object regions were measured”; percentage is interpreted as “value” for a “gaze tracking parameter” i.e. fixation times), and the data analyzer determines the deviation of the gaze tracking data as a difference between an average value associated with the stimulus for the gaze tracking parameter and the value for the patient divided by a standard deviation associated with the stimulus for the gaze tracking parameter (This limitation is interpreted under 112(b). See [0215] comparison to aggregated data acquired form a similar subject population, also see [0236]
Regarding claim 10, Klin discloses the system of claim 1, wherein the psychological condition comprises one of an autism spectrum disorder, an anxiety disorder, an attention deficit disorder, and a language disorder.  ([0215, 0236] ASD: autism spectrum disorder, also see [0003] which includes ASD, ADHD, ADD, PTSD, concussion, sports injuries and dementia)
Regarding claim 11, Klin discloses a method (Abstract: systems, devices and method for assessing cognitive, mental, social, or developmental risks), comprising: 
selecting an initial visual stimulus ([0085:2nd-3rd sentence] software selects age-specific stimuli, e.g. movie, and is provided via display device 103); 
iteratively performing the following steps until associated confidence values for each of a plurality of indices meet a threshold value (see [0012, 0087] a calibration process to find confidence levels associated with a particular visual stimulus for the subject, confidence level reaching 95% is interpreted as confident levels meets a “threshold value” in the claim. Also see [0008] step (e ) states that the steps regarding providing stimulus, calculating score, and updating stimulus, i.e. steps (a) to (d) are repeated); 
providing the selected visual stimulus at the display ([0085:2nd-3rd sentence] software selects age-specific stimuli, e.g. movie, and is provided via display device 103); 
receiving gaze tracking data from a remote eye tracking device (eye tracking device 104) in response to the selected stimulus being displayed to a patient ([0085-0088] eye tracking sensor and other eye movement measurement system detects eye gaze of the subject while the stimulus is being provided); 
[0078: 7th sentence] “…the data of an individual subject are compared to a statistical model or other relative norm…”); 
adjusting a score and the associated confidence value for at least one of the plurality of indices based on the determined deviation of the gaze tracking data from the standard response; and selecting a new visual stimulus based on the confidence values of the plurality of indices; and providing respective scores for the plurality of indices to a user.  ([0078:7th-9th sentences] “…the data of an individual subject are compared to a statistical model or other relative norm…That comparison outputs a measure (e.g. a score) of social functioning based on that unique subject’s own point-of-gaze…That score is compared to predetermined cutoff or other values form the statistical model.” Also see [0012, 0087] a calibration process to find confidence levels associated with a particular visual stimulus for the subject)
Regarding claim 12, Klin discloses the method of claim 11, wherein the gaze tracking data comprises a plurality of gaze tracking parameters including at least two of a dwell time on a portion of the stimulus, a fixation time on a portion of the stimulus, a fixation count, a number of gaze visits, and a number of saccades of the patient.  
Regarding claim 13, Klin discloses the method of claim 12, wherein the standard result comprises an average value across a plurality of control patients for each of the plurality of gaze tracking parameters.  
Regarding claim 15
Regarding claim 16, the claim is rejected under the same rationale as discussed to claim 11 above. Also see Klin Abstract and [0008] with regard to non-transitory computer readable medium storing machine-readable instructions that are executable by a processor
Regarding claim 17, Klin discloses the non-transitory computer readable medium of claim 16, the executable instructions further comprising a network interface that provides respective scores for the plurality of indices to a server, the scores for the plurality of indices being retrievable by a user from the server. ([0078:5th-6th sentences] remote data communication)
Regarding claims 18 and 19, it is rejected by Klin under the same rationale as discussed to claims 4 and 5 above, respectively.
Regarding claim 20, Klin discloses the non-transitory computer readable medium of claim 16, wherein the data analyzer provides the deviation of the gaze tracking data from a standard response to a remote server that aggregates data from the data analyzer ([0078:7th-9th sentences] “…the data of an individual subject are compared to a statistical model or other relative norm…That comparison outputs a measure (e.g. a score) of social functioning based on that unique subject’s own point-of-gaze…That score is compared to predetermined cutoff or other values form the statistical model.” Also see [0012, 0087] a calibration process to find confidence levels associated with a particular visual stimulus for the subject) and at least one additional system and provides feedback to the stimulus selector (see Fig.1: data processing and analysis 40 to output a diagnostic score, and results 50 which are provided to device 100 to the individual subject also see [0078] the score and the report are interpreted as “feedback” in the claim), such that the selection of the new visual stimulus depends on the [0078] calculating a score, and adjusting stimulation provided to the subject as a form of (long-term and repeated) treatment for cognitive and other conditions)..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Klin as applied to claims 1 and 11 above, and further in view of el Kaliouby US 2014/0323817 A1 A1
Regarding claim 2, Klin discloses the system of claim 1, further comprising a camera (video camera 105) that records a face of the patient as at least one image while the visual stimulus is provided (camera/video feed [0098]), Klin does not disclose the executable instructions comprising an expression classifier assigns an emotional state to the patient from the at least one image.  
El Kaliouby, a prior art reference in the field of mental health monitoring discloses a computer system and method monitoring an emotion state of a person an evaluating mental state (Abstract), the system comprises a plurality of cameras to capture facial expressions and eye movement data with respect to a provided stimulus ([0020: first sentence] and Fig.3). The system has the capability to analyze the facial expressions and other acquired sensor data to generate a personal emotion a profile so as to determine the person’s mental state ([0019]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Klin’s system and method to further include facial see El Kaliouby: [0026: last sentence] and [0056:last two sentences])
Regarding claim 14, this claim is rejected by Klin and under the same rationale as applied to claim 2 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Frank et al. US 2014/0108309 and US 2016/0055236 both discloses a system and method for crowd based experiences which include providing content to a plurality of users and analyzing their response by gaze tracking.
Horseman US 2013/0012790 A1 discloses a workstation comprising a plurality of sensor for monitoring biometric and emotional response data for mental state analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Examiner, Art Unit 3792                                                                                                                                                                                            
	March 23, 2022